          Case 1:20-cv-02244-DLC Document 18
                                          17 Filed 05/29/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   X
CHRISTOPHER SADOWSKI,                               :
                                                    :     Case No. 1:20-cv-02244-DLC
                             Plaintiff,             :
                                                    :
               - against -                          :     STIPULATED PROTECTIVE
                                                    :     ORDER
ZIFF DAVIS, LLC.                                    :
                                                    :
                             Defendant.             :
                                                   X




       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order – shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

   1. Any person subject to this Order who receives from any other person any “Discovery

       Material” (i.e., information of any kind provided in the course of discovery in this action)

       shall not use such information except for purposes of this litigation and cannot disclose

       such information to anyone else except as expressly permitted hereunder.

   2. The person producing Discovery Material may designate as “Confidential” any portion

       thereof that contains non-public business, commercial, financial, or personal information,

       the public disclosure of which is either restricted by law or would likely, in the good faith

       opinion of the producing person, seriously harm the producing person’s business,



4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 2 of 9



       commercial, financial, or personal interests or cause the producing person to violate his,

       her, or its privacy or confidentiality obligations to others. Where the confidential portion

       is reasonably separable from the non-confidential portion, via redaction or otherwise,

       only the confidential portion shall be so designated.

   3. The person producing Discovery Material may designate portions thereof “Highly

       Confidential – Attorneys’ Eyes Only,” but only after such party has made a good faith

       determination that the Discovery Material includes or constitutes highly confidential or

       proprietary information which, if disclosed to the other party, rather than to its counsel,

       could result in serious injury or harm to the producing or designating party’s interests,

       including, but not limited to:

                   (a) Information prohibited from disclosure by statute;

                   (b) previously    nondisclosed   financial   information   (including   without

                       limitation balance sheets, income statements, income tax returns, W-2

                       forms, and 1099 forms, profitability reports or estimates, percentage fees,

                       design fees, royalty rates, minimum guarantee payments, sales reports and

                       sale margins);

                   (c) medical information and protected health information concerning any

                       individual;

                   (d) mental health information concerning any individual;

                   (e) personal identity information; and

                   (f) personnel or employment records.




                                                2
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 3 of 9



       The producing or designating party producing any Discovery Material may designate as

       “Highly Confidential – Attorneys’ Eyes Only” only such portion of such material as

       consists of Highly Confidential – Attorneys’ Eyes Only material.

   4. With respect to the confidential portion of any Discovery Material other than deposition

       transcripts and exhibits, the producing person or that person’s counsel may designate

       such portion as “Confidential” or “Highly Confidential – Attorney’ Eyes Only” by

       stamping or otherwise clearly marking as “Confidential” or “Highly Confidential –

       Attorney’ Eyes Only” the document or protected portion in a manner that will not

       interfere with legibility or audibility. Deposition testimony may be designated as

       “Confidential” or “Highly Confidential – Attorney’ Eyes Only” either on the record

       during the deposition or in writing within fourteen (14) business days of receipt of the

       transcript. If so designated, the final transcript of the designated testimony shall be bound

       in a separate volume and marked “Confidential Information Governed by Protective

       Order” by the reporter.

   5. If at any time prior to the trial of this action, a producing person realizes that some

       portion of Discovery Material that that person previously produced without limitation

       should be designated as “Confidential” or “Highly Confidential – Attorney’ Eyes Only,”

       the producing person may so designate that portion by promptly notifying all parties in

       writing. Such designated portion of the Discovery Material will thereafter be treated as

       Confidential or Highly Confidential – Attorneys’ Eyes Only under the terms of this

       Order. In addition, the producing person shall provide each other party with replacement

       versions of such Discovery Material that bears the “Confidential” or “Highly




                                                3
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 4 of 9



       Confidential – Attorneys’ Eyes Only” designation within two (2) business days of

       providing such notice.

Who May Receive Confidential Materials

   6. No person subject to this Order, other than the producing person, shall disclose any

       Discovery Material designated as “Confidential” to any other person whomsoever, except

       to:

               (a)     the parties to this action;

               (b)     outside counsel retained specifically for this action or in-house counsel

                        assigned specifically to this action, including any paralegal, clerical or

                        other assistant employed by such counsel and assigned specifically to

                        work on this action;

               (c)     as to any document, its author, its addressee, and any other person shown

                        on the face of the document as having received a copy;

               (d)     any witness who counsel for a party in good faith believes may be called

                        to testify at trial or deposition in this action, and to whom disclosure is

                        reasonably necessary, provided such person has first executed a Non-

                        Disclosure Agreement in the form annexed hereto, and provided that

                        witnesses shall not retain any copy of Confidential Discovery Material,

                        except witnesses may receive a copy of all exhibits marked at their

                        depositions in connection with review of the transcripts;

               (e)     any person retained by a party to serve as an expert witness or consultant

                        or otherwise provide specialized advice to counsel in connection with this




                                                     4
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 5 of 9



                        action, provided such person has first executed a Non-Disclosure

                        Agreement in the form annexed hereto;

                 (f)   stenographers and video technicians engaged to transcribe or record

                        depositions conducted in this action;

                 (g)   independent photocopying, graphic production services, or other litigation

                        support services employed by the parties or their counsel to assist in this

                        action, including computer service personnel performing duties in

                        relation to a computerized litigation system;

                 (h)   the Court and its staff;

                 (i)   mediators appointed by the parties or the Court; and

                 (j)   any other person whom the producing person, or other person designating

                       the Discovery Material, agrees in writing may have access to such

                       Confidential or Highly Confidential – Attorneys’ Eyes Only Discovery

                       Material.

   7. Discovery Material designated as “Highly Confidential – Attorneys’ Eyes Only” may

       only be disclosed to persons identified in subparagraphs 6(b), (d), (e), (f), (g), (h), (i),

       or (j).

   8. Prior to the disclosure of any Confidential or Highly Confidential – Attorneys’ Eyes Only

       Discovery Material to any person referred to in subparagraphs 6(d) or 6(e) above, such

       person shall be provided by counsel with a copy of this Protective Order and shall sign a

       Non-Disclosure Agreement, in the form annexed hereto, stating that that person has read

       this Order and agrees to be bound by its terms. Counsel shall retain each signed Non-

       Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either prior



                                                  5
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 6 of 9



       to such person being permitted to testify (at deposition or trial) or at the conclusion of the

       case, whichever comes first.

Filing Confidential Materials in this Action

   9. Any person who either objects to any designation of confidentiality may at any time prior

       to the trial of this action serve upon the designating person and all other parties a written

       notice stating with particularity the grounds of the objection or request. If agreement

       cannot be reached promptly, counsel for all affected persons shall request a joint

       telephone call with the Court to obtain a ruling.

   10. Notwithstanding the designation of material as “Confidential” or “Highly Confidential –

       Attorneys’ Eyes Only” in discovery, the parties shall follow Rule 7 of Judge Cote’s

       Individual Practices (February 3, 2020) with respect to filing under seal.

   11. Each person who has access to Confidential or Highly Confidential – Attorneys’ Eyes

       Only Discovery Material shall take all due precautions to prevent the unauthorized or

       inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

   12. If, in connection with this litigation, and despite having taken reasonable steps to prevent

       the disclosure of information that it claims is subject to a claim of attorney-client

       privilege or attorney work product, a producing person inadvertently discloses

       information subject to a claim of attorney-client privilege or attorney work product

       protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall not

       constitute or be deemed a waiver or forfeiture of any claim of privilege or work product

       protection with respect to the Inadvertently Disclosed Information and its subject matter.




                                                  6
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 7 of 9



   13. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,

       within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

       Information, and provide a certification of counsel that all such information has been

       returned or destroyed.

   14. Within five (5) business days of the notification that such Inadvertently Disclosed

       Information has been returned or destroyed, the disclosing person shall produce a

       privilege log with respect to the Inadvertently Disclosed Information.

   15. If a receiving person thereafter moves the Court for an order compelling production of

       the Inadvertently Disclosed Information, that motion shall not assert as a ground for

       entering such an order the mere fact of the inadvertent production. The disclosing person

       retains the burden of establishing the privileged or protected nature of any Inadvertently

       Disclosed Information. Nothing in this Order shall limit the right of any party to request

       an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

   16. This Protective Order shall survive the termination of the litigation. Within 30 days of the

       final disposition of this action, all Confidential Discovery Material and all copies thereof,

       shall be promptly returned to the producing person, or, upon permission of the producing

       person, destroyed.

   17. During the pendency of this case only, this Court shall retain jurisdiction over all persons

       subject to this Order to the extent necessary to enforce any obligations arising hereunder

       or to impose sanctions for any contempt thereof.
                                                          So ordered.      5.29.2020.




                                                7
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 8 of 9



                             FORM NON-DISCLOSURE AGREEMENT


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    X
CHRISTOPHER SADOWSKI,                               :
                                                    :     Case No. 1:20-cv-02244-DLC
                             Plaintiff,             :
                                                    :
               - against -                          :     NON-DISCLOSURE
                                                    :     AGREEMENT
ZIFF DAVIS, LLC.                                    :
                                                    :
                             Defendant.             :
                                                    X




       I ______________________, acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of Discovery Material that

have been designated as Confidential or Highly Confidential – Attorneys’ Eyes Only. I agree

that I will not disclose such Confidential or Highly Confidential – Attorneys’ Eyes Only

Discovery Material to anyone other than for purposes of this litigation and that at the conclusion

of this litigation I will return all discovery information to the party or attorney from whom I

received it. By acknowledging these obligations under the Protective Order, I understand that I

am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



       Dated: _________________                         ___________________________________
                                                        [Signature]


                                                8
4841-3571-2189v.2 0098504-000020
         Case 1:20-cv-02244-DLC Document 18
                                         17 Filed 05/29/20 Page 9 of 9




SO STIPULATED.

Dated: New York, New York
       May 29, 2020



LIEBOWITZ LAW FIRM, PLLC                      DAVIS WRIGHT TREMAINE LLP
By:     /s/ Richard P. Liebowitz              By:__/s/James Rosenfeld____________
        Richard P. Liebowitz                          James Rosenfeld
11 Sunrise Plaza, Suite 305                           Abigail B. Everdell
Valley Stream, New York 11580                 1251 Avenue of the Americas, 21st Floor
Tel.: 516-233-1660                            New York, New York 10020
E-mail: RL@liebowitzlawfirm.com               Tel.: 212-402-4089
Attorney for Plaintiff Christopher Sadowski   E-mail: jamesrosenfeld@dwt.com
                                                       abigaileverdell@dwt.com
                                              Attorneys for Defendant Ziff Davis, LLC




                                                       SO ORDERED

Dated: _________________, 2020

                                                        ______________________________

                                                        DENISE L. COTE
                                                        United States District Judge




                                              9
4841-3571-2189v.2 0098504-000020
